Citation Nr: 0210542	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-16 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the decision to deny service connection for pes 
planus by a rating decision dated January 17, 1978 was 
clearly and unmistakably erroneous (CUE).

(The issue of whether new and material evidence has been 
submitted to reopen a claim to establish service connection 
for an acquired psychiatric disorder is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which declined to find clear and 
unmistakable error in a January 17, 1978 rating decision 
denying service connection for pes planus.  As a consequence, 
the RO declined to reverse or revise the January 1978 rating 
decision.


FINDINGS OF FACT

1.  Service connection for pes planus was denied by rating 
action of January 1978.  The veteran was notified and did not 
timely disagree therewith.  That decision is final.

2.  The statutory and regulatory provisions extant at the 
time of the January 1978 rating decision denying entitlement 
to service connection for pes planus were correctly applied.

3.  The January 1978 rating decision denying service 
connection for pes planus did not contain factual or legal 
errors of such magnitude, individually or cumulatively, that 
a different outcome would have to have been reached in their 
absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the January 1978 
rating decision denying entitlement to service connection for 
pes planus. 38 U.S.C.A. § 1110, 1131, 5107, 7104, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.105 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim seeking reversal or revision of a January 1978 rating 
decision which denied entitlement to service connection for 
pes planus as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
By virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.

The Board notes that where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law or regulations most favorable to the 
appellant applies unless Congress provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1990).  In this case, the 
RO has not developed or considered the veteran's CUE claim 
pursuant to the VCAA.  However, in light of a recent Court 
decision, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  The Court has held that the VCAA does not require 
remand of all claims pending on its effective date, and that 
because CUE claims are not conventional appeals, but rather 
are requests for revisions of previous decisions, provisions 
of the VCAA are not applicable thereto.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).

Section 3.105(a) states that previous determinations that are 
final and binding, including decisions of service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2001).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.   Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 
6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

In order to determine whether the January 1978 rating 
decision constituted CUE, the Board must review the evidence, 
which was of record at the time of that rating decision.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

The veteran contends that the January 1978 rating decision 
denying entitlement to service connection for pes planus was 
clearly and unmistakably erroneous because the presumption of 
aggravation regulation was not properly applied.  The veteran 
specifically asserts that the evidence of record at the time 
of the 1978 rating decision showed that pes planus was 
aggravated during active service.  

The veteran underwent a pre-enlistment examination in July 
1974, and no disqualifying defects were noted.  In November 
1974, he underwent entrance examination and again no 
disqualifying defects were noted; however the examiner noted 
the veteran's first degree pes planus, nonsymptomatic.  The 
veteran was found physically qualified for enlistment.  He 
was first evaluated for complaints of foot pain in January 
1976.  There was mild tenderness along the longitudinal arch.  
There was no swelling and only a slight decrease in arch 
height.  Arch supports were provided.  The diagnosis was pes 
planus, first degree.  Several days later the veteran 
complained that his feet felt worse due to increased 
exercise.  X-rays in February 1976 were consistent with mild 
bilateral pes planus.  

The veteran was referred to the Podiatry Clinic on March 1, 
1976 and radiographic evidence revealed first to second 
degree pes planus.  Another entry dated March 3, shows an 
assessment of pes planus, third degree.  The veteran was 
evaluated again in mid March and at that time described the 
pain as a constant problem, but that it was not particularly 
aggravated by special events, like running, to interfere with 
rest of his duty day.  However, he did report difficulty 
walking long distances in the field.  The veteran was placed 
on physical profile for 60 days.  Later that same month, he 
complained that his boots made his feet swell.  Examination 
revealed little swelling, but pain on palpation of the arch, 
ankle and bottom of the feet.  

The veteran was seen twice in April 1976 for bilateral foot 
pain.  He had custom arch supports without relief.  In May 
1976, it was noted that all treatment regimens for painful 
flat feet had been exhausted but the symptoms remained.  The 
veteran was advised to "learn to live with problem."  No 
further treatment was indicated and no profile was needed.  
In early June 1976, the veteran complained of pain in both 
feet in the plantar aspect since basic training, which had 
worsened since being in the infantry over the last 6-7 
months.  He reported daily aching pain, even on weekends, 
with no relief with inserts and stated that he had no 
symptoms prior to entering service.  Examination revealed 
mild to moderate degree pes planus bilaterally.  There was 
slight tenderness along the arch to palpation.  There was 
good range of motion of the feet and ankles.  Neurovascular 
status was described as "ok."  The clinical assessment was 
bilateral pes planus first to second degree.  The examiner 
concluded that the only relief of symptoms would be through a 
change of environment.

During evaluation on June 28, 1976 the veteran's chief 
complaint was painful pes planus bilateral, third degree and 
symptomatic.  He was restricted from physical training of 
marching or running over 1/4 mile and was not to stand over 5 
minutes in 1 hour.  The veteran was referred to the medical 
review board, which found that he was medically unfit for 
further military service in accordance with current medical 
fitness standards.  The medical review board further 
determined that the veteran's pes planus was not aggravated 
by his active service.  As such, a medical discharge was 
recommended and the veteran was honorably discharged on June 
30, 1976.

Based on the evidence as outlined above, the RO determined in 
January 1978 that the veteran's congenital pes planus existed 
prior to service and there was no evidence of aggravation as 
a result of service. 

In July 1995, the veteran submitted a request to reverse or 
revise the January 1978 rating decision based on clear and 
unmistakable error.  The veteran's representative noted that 
the diagnosis of first degree pes planus at induction, the 
in-service treatment for chronic bilateral foot pain and the 
subsequent diagnosis of pes planus third degree, were 
indicative of a worsening of his pre-existing pes planus 
condition, for the purpose of establishing aggravation.  The 
veteran's representative also stated that the rating action 
failed to properly ascribe to the provisions of 38 C.F.R. 
§ 3.306(b) which states that "clear and unmistakable 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service." 

The law and regulations with regard to the award of service 
connection that were in effect in January 1978 provided that 
a claimant with active service could be granted service 
connection for disability when the evidence reflects that the 
disability was either incurred in or aggravated by active 
military service.  See generally 38 C.F.R. § 3.303 (1978).  
The presumption of soundness applicable to the veteran's 
service was for application except in cases where the 
evidence clearly and unmistakably disclosed that the disease, 
injury or disability clearly had its inception before the 
period of active service.  Where clear and unmistakable 
evidence showed that a disability had its inception before 
the period of active service, service connection on the 
ground of aggravation would be conceded in a case where there 
was any increase in the disability resulting from the disease 
or injury manifested on the record during active service.  
See generally 38 C.F.R. §§ 3.304, 3.306 (1978).

Although the RO's findings as they relate to the presumption 
of aggravation were not comprehensively articulated in the 
1978 decision, the brief synopsis of facts in that rating 
decision includes enough information to show that the 
evidence of record was considered and weighed in reaching the 
conclusion that the veteran's pes planus existed prior to 
service and was not aggravated during service.  Specifically, 
based on the fact that pes planus was noted at induction into 
active service the RO found that the veteran's pes planus 
clearly and unmistakably pre-existed service; the medical 
board's opinion of no aggravation showed by clear and 
unmistakable evidence that his pre-existing condition was not 
aggravated by his period of service.    In order to declare 
clear error, it would be incumbent now to conclude that 
because the service department physicians did not make a 
literal finding that either there was no increase in severity 
or, if there was such an increase, it was due to natural 
progress, the RO could not properly have relied on the 
undisputed determination of no aggravation.  

In this regard, the Board notes the recent case of Baldwin v. 
West, 13 Vet. App. 1 (1999).  In Baldwin, the appellant 
asserted that the RO did not consider all of the facts of 
record in a 1956 rating decision, including discussions of 
his claimed disability in his service medical records.  The 
Court noted, however, that the appellant did not proffer any 
evidence showing that the RO did not examine and consider all 
of his service medical records, but instead merely 
characterized the lack of specific referral in the rating 
decision to the medical records discussing the claimed 
disability as a failure by the RO to have had these records 
before them when deciding his claim.  The Court determined 
that the appellant's assertion failed because there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties.  Accordingly, the Court found that even 
though the 1956 RO decision did not clearly state what 
evidence was relied on in the rating decision, the Board's 
conclusion that the 1956 RO decision was the product of the 
factual record before it in its entirety is not arbitrary or 
capricious, because the appellant had not presented clear 
evidence to rebut the presumption of regularity.  See 
Baldwin, 13 Vet. App. at 6.

In essence, the RO reviewed the record as it was known at 
that time and concluded that the veteran's pes planus 
disability had preexisted service and had not been aggravated 
by service.  The RO relied on certain evidence then of 
record, in particular service medical records and the 
assessment by military physicians that the pre- existing pes 
planus had not been aggravated by service, in support of its 
conclusion.

It is clear that other evidence then of record could be 
interpreted to support a contrary conclusion, i.e. that the 
pre-existing pes planus had indeed become worse during 
service.  The veteran's representative has highlighted 
different evidence, specifically comparing evaluations of the 
veteran's pes planus at the outset and at the end of his 
service.  They were described as first degree going into 
service and third degree coming out.  The Board does not 
disagree that this evidence, viewed in isolation in a light 
favorable to the veteran, may be interpreted as supporting 
the conclusion that the pes planus was aggravated during 
service.  However, this is not sufficient to meet the 
rigorous standard of CUE.  The fact of the matter is that the 
RO's conclusion that a pre- existing pes planus was not 
aggravated by service was based on service medical records.  
The medical board findings were of no aggravation.  Thus, the 
RO's determination could be supported based on the evidence 
on file at that time.  Because the representative's argument 
is really no more than a dispute with how the evidence was 
weighed and evaluated, it cannot provide a basis to support a 
finding of CUE as a matter of law.

To the extent that the veteran has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44.  
The fact that another interpretation of the service medical 
records is arguably plausible is insufficient to establish 
clear and unmistakable error.

Therefore, for the Board to determine that the RO committed 
clear and unmistakable error in its January 1978 rating 
decision because it did not articulate why the veteran's pes 
planus was not aggravated during service would require the 
Board to presume that the RO did not properly discharge its 
duties.  Further, the veteran has not offered any evidence 
that the RO did not consider the laws and regulations 
regarding aggravation or that the result would have been any 
different but for this error.  Accordingly, the Board 
concludes that the RO considered all of the relevant law and 
evidence in the January 1978 rating decision.  As such, the 
January 1978 rating decision was not clearly and unmistakably 
erroneous.


ORDER

Clear and unmistakable error having not been committed in the 
January 17, 1978 rating decision denying entitlement to 
service connection for pes planus, the veteran's appeal is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


